Citation Nr: 0924667	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-24 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, nausea, body aches, night 
sweats and sores.

2.  Entitlement to a permanent and total disability rating 
for service-connected falciparum malaria. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1985 to May 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that denied the benefit 
sought on appeal.  

In October 2008, the RO proposed to reduce the disability 
rating assigned to the Veteran's service-connected falciparum 
malaria evaluation from 100 percent to zero percent 
(noncompensable).  The Veteran disagreed with this proposed 
reduction in December 2008.  In February 2009, the RO reduced 
the disability rating from 100 percent to zero percent 
(noncompensable) for the Veteran's service-connected 
falciparum malaria.  Thus, this rating reduction currently is 
not before the Board.  


FINDINGS OF FACT

1.  The Veteran's headaches, nausea, body aches, night sweats 
and sores have been attributed to a known clinical diagnosis 
of falciparum malaria.

2.  The Veteran's service-connected falciparum malaria is not 
permanently and totally disabling.  


CONCLUSIONS OF LAW

1.  Because the Veteran's headaches, nausea, body aches, 
night sweats and sores have been attributed to a known 
clinical diagnosis, service connection for an undiagnosed 
illness manifested by headaches, nausea, body aches, night 
sweats, and sores is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The criteria for the award of a permanent and total 
disability rating for service-connected falciparum malaria 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 
2002); 38 C.F.R. §§ 3.340 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2005, January, April, and September 
2006, October 2008, and March 2009, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service, including 
as due to an undiagnosed illness, and noted other types of 
evidence the Veteran could submit in support of his claims.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for an 
undiagnosed illness manifested by headaches, nausea, body 
aches, night sweats, and sores.  The evidence also does not 
support assigning a permanent and total disability rating for 
service-connected falciparum malaria.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service and whether the Veteran's service-
connected falciparum malaria is permanently and totally 
disabling.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Undiagnosed Illness

The Veteran contends that he incurred an undiagnosed illness 
manifested by headaches, nausea, body aches, night sweats and 
sores during active service in the Persian Gulf.  

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf Veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2)-
(5).

Effective March 1, 2002, the law affecting the compensation 
for disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs and symptoms that may 
be a manifestations of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headaches, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper and lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs of symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b). 

38 U.S.C.A. § 1117(a) authorizes service connection on a 
presumptive basis only for disability arising in Persian Gulf 
Veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for an undiagnosed illness manifested by 
headaches, nausea, body aches, night sweats and sores.  Since 
these symptoms have been attributed to a diagnosis of 
falciparum malaria, the claim fails under the theory that 
they are due to an undiagnosed illness.  The provisions 
pertaining to undiagnosed illnesses do not apply, since the 
Veteran's headaches, nausea, body aches, night sweats and 
sores have been attributed to a known clinical diagnosis of 
falciparum malaria.  The record shows that, post-service, the 
Veteran first was evaluated for these symptoms in an August 
2005 VA examination.  The VA examiner noted that the Veteran 
had acute onset of those conditions occurring 3-5 times per 
year and that the conditions persisted for one day.  The 
examiner also noted that the Veteran had served in Turkey, 
Morocco, Korea, Italy, Spain, Florida and southern 
California, all areas known to have malaria from time to 
time.  The examiner diagnosed the Veteran with falciparum 
malaria with periodic, short-lasting, systemic illnesses and 
a blood test was positive for antibodies to plasmodium 
falciparum.  This VA examiner stated that the episodes of 
short-term severe illnesses occurring three to five times per 
year probably were recurrences of falciparum malaria.  

Outpatient records indicate that the Veteran reported to the 
VA Emergency Department in December 2006 with what he 
believed was a malaria flare-up.  At that time the Veteran 
underwent an evaluation for malaria.  The Veteran stated that 
he had an occipital headache, body aches, muscle stiffness, 
fatigue, decreased appetite, mild nausea and other symptoms.  
He noted multiple similar episodes for the prior seven years 
approximately five to six times per year that resolved 
spontaneously after three days.  He denied having clinical 
malaria in the past.  The examiner stated that symptoms were 
not malaria relapse since there were no fevers, rigors or 
chills associated.  

In February 2007 the Veteran underwent another VA 
examination, this time an infectious disease consultation to 
determine the significance of the positive P. falciparum 
titer.  The Veteran reported feeling nausea, myalgia, joint 
stiffness, swollen glands, dizziness and exhausted in the 
morning which progresses throughout the day and last for days 
then resolved on its own.  He stated that the condition began 
in 1998, that the last episode lasted for nine day and that 
the episodes occur about monthly.  The examiner noted that 
the previous serology for malaria only means that the Veteran 
was infected some time in the past and is not indicated of 
active disease.  He stated that the Veteran's symptoms do not 
suggest recurrent malaria.  

In April 2007 the Veteran underwent an examination 
specifically for Gulf War Guidelines.  The examiner reviewed 
the Veteran's case file, including his earlier August 2005 
examination of the Veteran.  The examiner noted similar 
symptomatology as the other examiners and noted that the 
Veteran's episodes were becoming more frequent.  The examiner 
opined that the Veteran displayed clear evidence of exposure 
to P. falciparum malaria.  His serological test was positive 
for that specific type of malaria and negative for others.  
Thick and thin blood smears were negative for parasitemia as 
expected when tested between flare-ups of his infection.  
Smears were not examined during acute illness.  The examiner 
noted that the Veteran had undergone one course of treatment 
which was not adequate and recommended expert therapeutic 
management.

The most recent VA examination was in August 2008.  The 
examiner recorded a similar history to previous VA 
examination and noted that the Veteran's symptoms are 
primarily fatigue, decreased energy with headaches and a dry, 
hot sensation.  He states that he will occasionally have a 
slightly elevated temperature, but also described periodic 
drenching sweats at night, which are not specifically related 
to these symptomatic episodes or to elevation of temperature.  
The Veteran stated that he had seen medical providers for 
evaluation of his recurrent symptoms but was told that they 
are usually some viral infection not related to malaria.  
Physical examination revealed no notable conditions and upper 
and lower extremity strength, sensation and reflexes were 
normal.  The examiner diagnosed the Veteran with falciparum 
malaria, by history and serology with no evidence of 
clinically recurrent infection.  

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and lay 
statements from his wife.  As lay persons, however, the 
Veteran and his wife generally are not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he or his wife has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Although the Veteran is competent to testify 
about his symptoms, he is not competent to attribute them to 
an undiagnosed illness allegedly incurred during his Persian 
Gulf service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007).  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 



Falciparum Malaria

The Veteran also has contended that he is entitled to a 
permanent and total disability rating for his service-
connected falciparum malaria.  

As noted, service connection is in effect for falciparum 
malaria, evaluated as 100 percent disabling effective June 1, 
2005.  In May 2006 the Veteran submitted a Notice of 
Disagreement, arguing that he was told that his falciparum 
malaria was severe with no possibility of improvement and he 
was entitled to a permanent and total disability rating for 
this disability.  The Board also notes that in a February 
2009 rating decision, the RO reduced the disability rating 
for service-connected falciparum malaria from 100 percent to 
a zero percent (noncompensable) effective May 1, 2009, based 
on examination results from August 2008.  

While a 100 percent rating indicates total disability, total 
disability may or may not be permanent.  Permanence of total 
disability exists when such impairment is reasonably certain 
to continue throughout the life of the disabled person.  
Disease and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
total disabling when the probability of improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 3.340(b) 
(2008).  Once permanence is established, a Veteran need not 
undergo further VA examination in order to retain his 100 
percent disability rating for the permanent disability.  See 
38 C.F.R. § 3.327(b)(2)(iii).  

The Board finds that entitlement to a permanent and total 
disability rating for service-connected falciparum malaria is 
not warranted.  The medical evidence indicates that the 
Veteran's service-connected falciparum malaria is subject to 
a period of remission following adequate treatment.  This 
means that a routine future VA examination may indicate that 
the Veteran's malaria has improved.  The record in this case, 
in fact, demonstrates that, at his most recent VA examination 
in August 2008, physical examination revealed no notable 
conditions and upper and lower extremity strength, sensation 
and reflexes were normal.  The examiner diagnosed the Veteran 
with falciparum malaria, by history and serology, with no 
evidence of clinically recurrent infection.  Accordingly, the 
Board finds that the criteria for entitlement to a permanent 
and total disability rating for service-connected falciparum 
malaria are not met.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, nausea, body aches, night sweats and 
sores is denied.

Entitlement to a permanent and total disability rating for 
service-connected falciparum malaria is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


